United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1289
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jose Alfonso Castaneda-Villa, also     *
known as David Robert Escarpita,       *      [PUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: September 23, 2003
                             Filed: September 30, 2003
                                  ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Alfonso Castaneda-Villa (Castaneda) pleaded guilty to conspiring to
distribute and possess with intent to distribute 500 grams or more of a mixture
containing methamphetamine and 5 kilograms or more of a mixture containing
cocaine, in violation of 21 U.S.C. § 846. At sentencing, Castaneda contended that the
recent revision to U.S.S.G. § 2D1.1(a)(3) was unclear, and urged the district court1
to limit his base offense level to 30. The court construed Castaneda’s argument as an

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
objection to the presentence report (PSR) and overruled it, and sentenced him to 70
months imprisonment followed by 5 years supervised release. Castaneda appeals,
reasserting his sentencing argument.

        As amended in November 2002, section 2D1.1(a)(3) prescribes the base
offense level for a drug offense as that specified in the drug quantity table, “except
that if the defendant receives an adjustment under § 3B1.2 (Mitigating Role), the base
offense level under this subsection shall be not more than level 30.” After careful
review of the record, we find that the district court did not err in sentencing
Castaneda as Castaneda stipulated in his plea agreement that he was not eligible for
a mitigating-role reduction, and unobjected-to statements in the PSR support such a
finding. See United States v. Charles, 209 F.3d 1088, 1089-90 (8th Cir. 2000)
(standard of review); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(defendant who explicitly and voluntarily exposes himself to specific sentence may
not challenge that punishment on appeal); United States v. Beatty, 9 F.3d 686, 690
(8th Cir. 1993) (district court may accept as true all unobjected-to factual statements
in PSR).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-